Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19         PageID.69    Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                    )
                                              )
          Plaintiff,                          )   Case No. 18-cv-12174-GAD-EAS
                                              )
          v.                                  )   Hon. Gershwin A. Drain
                                              )
 DENNIS R. OTT and                            )
 TRACEY R. OTT,                               )
                                              )
          Defendants.                         )

                  PLAINTIFF UNITED STATES’
       MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
                 DEFENDANT TRACEY R. OTT

      THE PLAINTIFF UNITED STATES OF AMERICA, pursuant to Fed. R.

Civ. P. 56, hereby moves for summary judgment against the Defendant Tracey R.

Ott to reduce to judgment her unpaid civil penalties that were assessed against her

under 31 U.S.C. § 5321(a)(5) for the calendar years 2007, 2008, and 2009. Ms. Ott

is liable for the penalties under § 5321(a)(5) because she failed to report her two

foreign financial accounts to the Treasury Department. See 31 U.S.C. § 5314 and

31 C.F.R. § 103.24 (2009). The United States asks that the Court enter judgment

against Ms. Ott in the total amount of $60,000.00 for the FBAR penalties,

$10,129.31 for a late-payment penalty, and $1,688.21 for interest, plus statutory

additions from and after June 19, 2019.




                                          1
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19        PageID.70    Page 2 of 13



        IN SUPPORT of this motion, the United States has included a brief below in

accordance with Local Rule 7.1(d). The brief includes a statement of material

facts, which is supported by Exhibits 1 through 5.

        As required by Local Rule 7.1(a), counsel for the United States requested

concurrence in the relief sought by this motion from counsel for Ms. Ott by

sending an email on June 19, 2019, which explained the nature of the motion and

the legal basis for the relief; however, concurrence was not forthcoming at this

time.

        WHEREFORE, the United States respectfully requests that the Court grant

its motion for partial summary judgment and provide the relief requested above.




                                          2
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19          PageID.71    Page 3 of 13




    BRIEF IN SUPPORT OF PLAINTIFF UNITED STATES’ MOTION
               FOR PARTIAL SUMMARY JUDGMENT
              AGAINST DEFENDANT TRACEY R. OTT

      The United States submits this brief, in accordance with Local Rule 7.1(d),

to support its motion for partial summary judgment against Ms. Ott. As explained

in more detail below, the Court should enter judgment against Mr. Ott because

there is no material dispute of fact that Ms. Ott failed to report her foreign financial

accounts to the Treasury Department; accordingly, she is liable for the civil

penalties that were assessed against her failing to report the accounts.




                                           3
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19         PageID.72    Page 4 of 13




                       Concise Statement of Issue Presented

      Section 5314 of Title 31 and 31 C.F.R. § 103.24 (2009) require United

States citizens to report foreign accounts to the Secretary of the Treasury or their

delegate and 31 U.S.C. § 5321(a)(5) authorizes a delegate of the Treasury

Secretary to impose a penalty of up to $10,000 per unreported account. Ms. Ott

failed to timely report two financial accounts she held in Canada for each of 2007,

2008, and 2009, and was assessed $60,000 in civil penalties. Should Ms. Ott be

held liable for the civil penalties?




                                          4
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19           PageID.73    Page 5 of 13




                                Controlling Authority

Fed. R. Civ. P. 56

31 U.S.C. § 5314

31 U.S.C. § 5321(a)(5)

31 C.F.R. § 103.24 (2009)

                                      Introduction

        Each year, United States citizens who hold a financial account in a foreign

country are required to report the account1 to the Treasury Department. See 31

U.S.C. § 5314; 31 C.F.R. § 103.24 (2009).2 It is not illegal to hold a foreign

account, but failing to report it can lead to a civil penalty. The form on which the

report is made is the Report of Foreign Bank and Financial Account, often referred

to as an “FBAR,” and the penalty for failing to file it is known as an “FBAR

penalty.” Unless the failure to report the account is willful, the amount of the

penalty is capped at $10,000 per account per year.3 From 1993 through 2010, Ms.

Ott held financial accounts in Canada. However, she did not file any FBARs until


1
    For the years at issue, the report was to be filed by June 30 of the following year.
2
 In 2010, the regulations were updated and relocated to 31 C.F.R. § 1010.350.
The United States refers in this motion to the regulations effective in 2007-2009.
3
  Note that the United States is moving for partial summary judgment against only
Ms. Ott for her “non-willful” FBAR penalties; however, in this case, the United
States is also attempting to collect “willful” FBAR penalties that were assessed
against Ms. Ott’s husband.


                                            5
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19          PageID.74    Page 6 of 13



2011. For failing to report her two Canadian accounts for each of the years 2007,

2008, and 2009, the IRS assessed three penalties of $20,000 each against her for

those years.

                             Statement of Material Facts

      1.       Ms. Ott is a United States citizen and was a United States citizen

during the calendar years 2007, 2008, and 2009. See Compl., ECF No. 1, at ¶ 43;

Answer, ECF No. 8, at ¶ 43.

      2.       She and her husband, Dennis R. Ott, jointly owned financial accounts

in Canada from 1993 through 2010. See Exhibit 1, “Offshore Voluntary

Disclosures – Optional Format Letter” dated July 14, 2011 (sent to the IRS via a

cover letter from counsel for Mr. and Ms. Ott dated July 18, 2011), at 4. For the

years at issue—2007 through 2009—Ms. and Mr. Ott held financial accounts in

Canada with an entity known as Octagon Capital. Id. They had two accounts

(simultaneously) with Octagon Capital during that time: an account ending “589-

F” and another ending “589-E.” See Exhibit 2, “Penalty Computation

Worksheet,” signed by Mr. and Ms. Ott on August 22, 2011; also Compl., ECF

No. 1, at ¶¶ 44-45; Answer, ECF No. 8, at ¶¶ 44-45 (admitting that during 2007,

2008, and 2009, Ms. Ott had a financial interest in the accounts and/or signature or

other authority over the accounts, within the meaning of 31 C.F.R. § 103.24, and

that the accounts were in a foreign country).



                                           6
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19       PageID.75   Page 7 of 13



      3.    Ms. Ott (and her husband) admitted that the two accounts had high

balances for the years 2007 through 2009 as follows:

           Year                    Account No.                    High Balances
           2007                       589-F                          $1,061,405
           2007                       589-E                            $842,072
           2008                       589-F                            $400,456
           2008                       589-E                            $516,672
           2009                       589-F                            $714,523
           2009                       589-E                          $1,051,606

See id. Thus, during 2007, 2008, and 2009, the balance of the two financial

accounts with Octagon Capital exceeded $10,000. See Compl., ECF No. 1, at ¶ 46;

Answer, ECF No. 8, at ¶ 46.

      4.    Ms. Ott did not timely file FBARs to report her two accounts with

Octagon Capital; she did not file any FBARs to report her foreign accounts until

2011. See Exhibit 3, TD F 90-22.1, Report of Foreign Bank and Financial

Accounts, for 2007, 2008, and 2009 signed by Ms. Ott on August 22, 2011.4



4
  Ms. Ott and her husband participated in the IRS’s voluntary disclosure program,
which required them to submit FBARs to report their foreign accounts—the
FBARs filed by Ms. Ott are attached as Exhibit 4. Note that on the FBARs that
Ms. Ott submitted in 2011, she reported that she had a single account with Octagon
Capital with an account number ending in “589.” It seems that Ms. Ott merely
added the maximum balances from her two accounts and reported them under a
single account number. For instance, on Exhibit 2, Ms. Ott reported that she had
two accounts in 2007 with maximum balances of $1,061,405 and $842,072, but on
the 2007 FBAR, she reported that she had a single account with a maximum
balance of $1,903,477, which is the combined value of the two accounts. Ms. Ott
and her husband subsequently opted-out of the voluntary disclosure program.


                                        7
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19         PageID.76    Page 8 of 13



      5.     On August 26, 2016, the IRS assessed three FBAR penalties against

Ms. Ott, each in the amount of $20,000, for the calendar years 2007, 2008, and

2009. See Exhibit 4, “Forms 13448 Penalty Assessment Certifications (Title 31

‘FBAR’),” accompanied by a “Certificate of Official Record” dated July 29, 2017.

At or near the time the FBAR penalties were assessed, the IRS sent a letter to Ms.

Ott demanding payment for the FBAR penalties. See Exhibit 5, Declaration of

Debt, dated June 20, 2019, at ¶ 3. Ms. Ott owes $60,000.00 on the principal for the

outstanding FBAR penalties, $10,129.31 for a late-payment penalty, and $1,688.21

for interest, as of June 19, 2019. See id., at ¶ 4.

                                       Argument

   a. Statutory and Regulatory Framework for the FBAR Penalty.

      Section 5314 of Title 31 instructs the Secretary of the Treasury to require

United States citizens to keep records, file reports, or both, when the citizen

“maintains a relation . . . with a foreign financial agency.” 31 U.S.C. § 5314(a).

To implement this statutory mandate, the Secretary published regulations requiring

any United States citizen “having a financial interest in, or signature or other

authority over, a bank, securities or other financial account in a foreign country” to

report certain details about the account to the Treasury Department. 31 C.F.R. §

103.24 (2009). The report must be made each year by filing a form with the




                                            8
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19         PageID.77   Page 9 of 13



Treasury Department no later than June 30 of the following year. See 31 C.F.R. §

103.27(c), (d), (e) (2009).5

      To enforce the reporting requirements, the Secretary is authorized to impose

a civil penalty on any person who does not comply with the requirement to report a

foreign account. See 31 U.S.C. § 5321(a)(5)(A). (The Secretary has delegated

assessment authority to the IRS. See 31 C.F.R. § 103.56(g) (2009); also 31 C.F.R.

§ 1010.810(g) (2014).) Except where the violation is willful, the amount of the

penalty is capped at $10,000 per account per year. See 31 U.S.C. §

5321(a)(5)(B)(i), (C); United States v. Boyd, No. CV 18-803-MWF, 2019 WL

1976472, at *3-5 (C.D. Cal. Apr. 23, 2019) (holding that a $10,000 penalty can be

assessed for each unreported foreign account).


5
   The FBAR reporting statutes and regulations arise from the Currency and
Foreign Transactions Reporting Act, also known as the Bank Secrecy Act
(“BSA”), which was enacted to ensure that citizens meet the requirement to pay
taxes on income earned abroad and “to detect and prosecute criminal activity.” See
Pub. L. 91-508, 84 Stat. 1114 (1970) (31 U.S.C. §§ 5311 et seq.); also H.R. Rep.
No. 91-975 (1970), reprinted in 1970 U.S.C.C.A.N. 4394, 4395, 4397 (stating that
the BSA was enacted to deal with major issues in law enforcement, one of which
was the use of secret foreign bank accounts to evade taxes); United States v.
Simonelli, 614 F.Supp.2d 241 (D. Conn. 2008) (quoting 31 U.S.C. § 5311). Note
that United States citizens are subject to taxes on their income, regardless of where
it is earned. See 26 U.S.C. § 61(a); 26 C.F.R. § 1.1-1(b). In enacting the BSA,
Congress recognized that citizens’ use of undisclosed foreign accounts caused
significant federal tax losses as well as a gaping disparity in the enforcement of the
internal revenue laws. See 1970 U.S.C.C.A.N. at 4397-98 (observing that “[s]ecret
foreign financial facilities” offered the wealthy a “grossly unfair” but “convenient
avenue of tax evasion”).


                                          9
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19         PageID.78    Page 10 of 13




   b. Ms. Ott is Liable for Non-Willful FBAR Penalties for 2007, 2008, and
      2009.

      To show that a person is liable for a “non-willful” FBAR penalty, the United

States must prove five elements:

      (1) The person is a U.S. person, i.e., “subject to the jurisdiction of the United
          States,” during the reporting period;

      (2) The person must have had “a financial interest in, or signature or other
          authority over, a bank, securities or other financial account;”

      (3) The account must have been located in a foreign country;

      (4) The balance in the account (or aggregate balance of more than one
          account) must have exceeded $10,000 at some point during the reporting
          period; and,

      (5) The person must have failed to report the account as required.

See United States v. McBride, 908 F. Supp. 2d 1186, 1201 (D. Utah 2012) (noting

seven elements in willful-penalty case, including willfulness of person’s conduct

and whether “the amounts of the penalties were proper”); also 31 C.F.R. §

103.24(a). After applying these five elements to the facts of this case, the Court

should enter judgment against Ms. Ott for the non-willful FBAR penalties that the

IRS assessed against her.

      First, Ms. Ott is a U.S. citizen. See Statement of Material Facts (hereinafter

referred to as “SOF”) at ¶ 1.




                                          10
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19            PageID.79    Page 11 of 13



          Second, Ms. Ott jointly owned (with her husband) two financial accounts

with Octagon Capital during 2007, 2008, and 2009. See SOF at ¶ 2. She held an

account ending in “589-F” and an account ending in “589-E.” Id.

          Third, the two financial accounts with Octagon Capital were located in

Canada. Id.

          Fourth, the balances of the foreign financial accounts in 2007, 2008, and

2009 exceed $10,000. See id. at ¶ 3. In 2007, 2008, and 2009, the accounts held a

combined value of $1,061,405, $917,128, and $1,766,129, respectively. Id.

          Fifth, Ms. Ott did not timely file FBARs for 2007, 2008, and 2009, to report

her two foreign financial accounts, i.e., she did not file her 2007 FBAR by June 30,

2008; her 2008 FBAR by June 30, 2009; or her 2009 FBAR by June 30, 2010. Id.

at ¶ 4.

          For failing to timely report her foreign accounts, Ms. Ott is subject to a

$10,000 penalty per account per year. See 31 U.S.C. § 5321(a)(5)(B)(i), (C); Boyd,

2019 WL 1976472, at *3-5. Because she failed to report two accounts for each of

the years, Ms. Ott is liable for $20,000 penalty for each of the years 2007, 2008,

and 2009—in the total amount of $60,000—plus statutory penalties and interest

that continues to accrue from and after June 20, 2019. See SOF at ¶ 5.




                                             11
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19     PageID.80    Page 12 of 13




                                   Conclusion

      For the foregoing reasons, the Court should grant the United States’ motion

for partial summary judgment against Ms. Ott.

                                     Respectfully submitted

                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General
                                     U.S. Department of Justice, Tax Division

                                     /s/ Carl L. Moore
                                     CARL L. MOORE
                                     Trial Attorney, Tax Division
                                     U.S. Department of Justice
                                     P.O. Box 55
                                     Washington, D.C. 20044
                                     202-307-5892 (v)
                                     202-514-5238 (f)
                                     Carl.L.Moore@usdoj.gov




                                       12
Case 2:18-cv-12174-GAD-EAS ECF No. 18 filed 06/20/19         PageID.81    Page 13 of 13




                         CERTIFICATE OF SERVICE

      I certify that on this June 20, 2019, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all registered CM/ECF participants.


                                        /s/ Carl L. Moore
                                        CARL L. MOORE
                                        Trial Attorney, Tax Division




                                          13
